Case 1:18-cv-03574-TWP-TAB Document 1 Filed 11/16/18 Page 1 of 4 PageID #: 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 MAPLETON AT COUNTRYSIDE                        )
 CONDOMINIUM ASSOCIATION,                       )
 INC.,                                          )
                                                ) CAUSE NO. 1:18-cv-3574
                             Plaintiff,         )
                                                )
          v.                                    )
                                                )
 TRAVELERS INDEMNITY                            )
 COMPANY                                        )
                                                )
                             Defendant.         )

                                          NOTICE OF REMOVAL

THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF INDIANA, INDIANAPOLIS DIVISION:

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant, The Travelers Indemnity Company (“Defendant”), by counsel, files this Notice of

Removal to remove the above-captioned lawsuit to this Court. Defendant, appearing only to

effect removal, and preserving all defenses, states:

                                                VENUE

         1.        On October 30, 2018, Plaintiff Mapleton at Countryside Condominium

Association, Inc. (“Plaintiff”) filed its Complaint against Defendant in the Superior Court of

Hamilton County, Indiana, under cause number 29D01-1810-CT-010334 (the “State Court

Action”).




{0005700/0695/01667482 v1}                  Page 1 of 4
Case 1:18-cv-03574-TWP-TAB Document 1 Filed 11/16/18 Page 2 of 4 PageID #: 2



         2.        Removal of the State Court Action to the Southern District of Indiana,

Indianapolis Division, is proper under 28 U.S.C. § 1441(a) because the Southern District of

Indiana, Indianapolis Division, includes Hamilton County, which is where the State Court Action

is pending.

                                        REMOVAL IS TIMELY

         3.        Less than 30 days ago, on November 6, 2018, Defendant was served by certified

mail with a Summons and Plaintiff’s Complaint in the State Court Action.

         4.        There have been no other proceedings in the State Court Action.

         5.        Thus, Defendant’s Notice of Removal is timely under 28 U.S.C. § 1446(b).

        DIVERSITY JURISDICTION EXISTS BETWEEN THE PROPER PARTIES

         6.        Under 28 U.S.C. § 1332(a), this Court has original jurisdiction over the State

Court Action because Plaintiff and Defendant are citizens of different states and the amount in

controversy is over $75,000, exclusive of interest and costs.

         7.        Plaintiff is a citizen of Indiana because it is an Indiana non-profit corporation with

its principal place of business in Indiana.

         8.        Defendant is a citizen of Connecticut because it is a Connecticut corporation with

its principal place of business in Connecticut.

         9.        The State Court Action is a dispute over insurance coverage for property damage.

In the State Court Action, Plaintiff alleges that it sustained covered losses in 2016 and 2017, but

Defendant failed to fully indemnify the losses sustained in 2016 and 2017. Plaintiff also alleges

that Defendant breached the policy and the duty of good faith when Defendant “wrongly denied

open an obvious covered damage”, “failed to assist Plaintiff with the claims”, failed to consider

evidence, made an unfounded refusal to pay for open and obvious damage, and hired a biased



{0005700/0695/01667482 v1}                  Page 2 of 4
Case 1:18-cv-03574-TWP-TAB Document 1 Filed 11/16/18 Page 3 of 4 PageID #: 3



engineer. The amount in controversy, exclusive of interests and costs, is over $75,000. See

Complaint, a copy of which is attached hereto as Exhibit A.

         10.       The State Court Action does not fall within any class of actions under which

applicable rules, laws, or statutes limit or prohibit removal to this Court.

         11.       For these reasons, the State Court Action is properly removed to this Court under

28 U.S.C. §§ 1367, 1441, and 1446, because: (1) the State Court Action is a civil action between

citizens of different states; (2) the amount in controversy in the State Court Action is over

$75,000, exclusive of interest and costs; and (3) the State Court Action is a civil action pending

within the jurisdiction of the Indianapolis Division of the United States District Court for the

Southern District of Indiana.

                                  STATUTORY REQUIREMENTS

         12.       Under 28 U.S.C. § 1446(a), all pleadings and other related documents served or

filed in the State Court Action as of the date of this Notice of Removal are attached as Exhibit A

(the Complaint) and Exhibit B (the Summons and Appearances).

         13.       Under 28 U.S.C. § 1446(d), Defendant will file a copy of this Notice of Removal

with the Superior Court of Hamilton County, Indiana, and Defendant will serve Plaintiff with

both this Notice of Removal and the Notice of Filing Notice of Removal.

         WHEREFORE, Defendant, The Travelers Indemnity Company, by counsel, gives notice

of the removal of the above-captioned lawsuit, pending in the Superior Court of Hamilton

County, Indiana, to the United States District Court for the Southern District of Indiana,

Indianapolis Division.




{0005700/0695/01667482 v1}                 Page 3 of 4
Case 1:18-cv-03574-TWP-TAB Document 1 Filed 11/16/18 Page 4 of 4 PageID #: 4



                                     LEWIS WAGNER, LLP

                                     By: /s/ Eric C. McNamar
                                        ERIC C. MCNAMAR, #22467-49
                                        KELLY HUANG EDDY, #29294-49
                                        501 Indiana Avenue, Suite 200
                                        Indianapolis, Indiana 46202
                                        Telephone: 317-237-0500
                                        Facsimile: 317-630-2790
                                        emcnamar@lewiswagner.com
                                        keddy@lewiswagner.com
                                        Counsel for Defendant

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, a copy of the foregoing was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court’s electronic filing system. Parties may access this filing through the court's system.


 William D. Beyers                             David E. Miller
 Attorney for Plaintiff                        SAEED & LITTLE, LLP
 BUCHANAN AND BRUGGENSCHMIDT                   18 West Vermont Street
 80 East Cedar Street                          Indianapolis IN 46202
 Zionsville, IN 46077                          david@sllawfirm.com
 bbeyers@bbinlaw.com



                                             By: /s/ Eric C. McNamar
                                                ERIC C. MCNAMAR

LEWIS WAGNER, LLP
501 Indiana Avenue, Suite 200
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
emcnamar@lewiswagner.com
keddy@lewiswagner.com




{0005700/0695/01667482 v1}             Page 4 of 4
